 

Exhibit 10.1

 



SHARE PURCHASE AGREEMENT

 

This SHARE PURCHASE AGREEMENT, dated as of March 27, 2020 (this “Agreement”), is
entered into by and between The Howard Hughes Corporation (“Seller”), and
Pershing Square Capital Management, L.P. (“PSCM”) on behalf of Pershing Square
Holdings, Ltd., Pershing Square International, Ltd., and Pershing Square, L.P.
(each, except PSCM, together with its permitted nominees and assignees, a
“Purchaser” and together the “Purchasers”).

 

WHEREAS, Seller desires to sell to the Purchasers, and the Purchasers desire to
purchase from Seller, shares of common stock (the “Shares”) of the Seller, par
value $0.01 per share (the “Common Stock”), subject to the terms and conditions
set forth in this Agreement (the “Transaction”);

 

WHEREAS, both Seller and each of the Purchasers acknowledge that the Transaction
shall be made in parallel with, and be, as a consequence of the conditions,
representations and warranties as set forth in this Agreement, inextricably
linked to, a sale of Common Stock by the Seller by way of a registered, public
offering (the “Public Offering”);

 

NOW, THEREFORE, in consideration of the foregoing premises, and of the
representations, warranties, covenants and agreements set forth in this
Agreement, Seller and each Purchaser, intending to be legally bound, agree as
follows:

 

1.             Purchase(a) and Sale. On the terms and subject to the conditions
set forth in this Agreement, at the Closing (as defined below), Seller shall
sell and transfer to the Purchasers, and the Purchasers shall purchase from
Seller, a number of shares of Common Stock (the “Purchased Shares”) equal to
10,000,000. The price for each Purchased Share will be $50 (the “Per Share
Purchase Price”), which is the same as the public offering price per share
contemplated by that certain underwriting agreement (the “Underwriting
Agreement”) dated the date hereof and entered into by and among Seller and each
of the underwriters party thereto, attached hereto as Annex A.

 

2.             Closing. The closing of the Transaction (the “Closing”) shall be
held at the offices of Sullivan & Cromwell LLP, 125 Broad Street, New York, NY
10004 at the time specified for the closing in the Underwriting Agreement,
subject to the satisfaction or waiver of the conditions set forth in Section 3
below (the date of which the Closing actually occurs is referred to herein as
the “Closing Date”). At the Closing: (a) Seller shall cause the Purchased
Shares, without any restrictive legends, to be delivered to the Purchasers to an
account specified by PSCM to Seller in writing; and (b) the Purchasers shall pay
to Seller the aggregate Per Share Purchase Price for the Purchased Shares in
immediately available funds by wire transfer to an account specified by Seller
in writing to PSCM.

 

3.             Closing Conditions.  

 

(a)            The obligation of Seller to sell the Purchased Shares to the
Purchasers, and the obligation of the Purchasers to purchase and pay for the
Purchased Shares, on the Closing Date are subject to the consummation of the
Public Offering in accordance with and as provided by the Underwriting Agreement
and without the waiver or amendment of any material term or condition set forth
therein (it being understood that any default by an underwriter shall be
considered a waiver of a condition for purposes of this Agreement even if
another person is substituted for that underwriter pursuant to the Underwriting
Agreement).

 

(b)            The obligation of the Purchasers to purchase and pay for the
Purchased Shares on the Closing Date is subject to the satisfaction or waiver of
the following additional conditions: (i) each representation and warranty made
by Seller in Article 4(a) below shall be true and correct on and as of the
Closing Date as though made as of the Closing Date; (ii) the Purchasers shall
have received the documents required to be delivered by the Seller to the
underwriters party to the Underwriting Agreement, including, but not limited to,
legal opinions, officers’ certificates, secretary’s certificates and
certificates of good standing; and such certificates and opinions shall be
addressed to the Purchasers and shall cover the Purchased Shares (other than
with respect to the registered status of the securities); (iii) the Seller shall
have provided an opinion of counsel of Seller reasonably satisfactory to PSCM
that: (a) the Transaction is exempt from registration under the Securities Act
of 1933, (b) the approval under Section 203 of the Delaware General Corporation
Law of the Transaction has been adopted and is in full force and effect and (c)
based on Seller’s counsel’s discussions with the New York Stock Exchange,
Seller’s counsel is of the view that the New York Stock Exchange is not
requiring a shareholder vote approving the Transaction; and (iv) the
Underwriting Agreement shall at all times be in full force and effect up to and
including Closing.

 



 

 

 

(c)            The obligation of Seller to sell the Purchased Shares on the
Closing Date is subject to the additional condition that each representation and
warranty made by the Purchasers in Article 4(b) below shall be true and correct
on and as of the Closing Date as though made as of the Closing Date and all
conditions and required covenants under the Underwriting Agreement shall have
been satisfied or performed prior to the Closing Date.

 

4.             Representations and Warranties.

 

(a)           Representations and Warranties of Seller. Seller represents and
warrants to, and agrees with, each Purchaser that: (i) Seller is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization; (ii) Seller has the requisite power and authority to enter into,
execute and deliver this Agreement and to perform its obligations under this
Agreement and has taken all necessary action required for the due authorization,
execution, delivery and performance by it of this Agreement; (iii) this
Agreement has been duly and validly executed and delivered by Seller and,
assuming due and valid execution and delivery by the Purchasers, constitutes its
valid and binding obligation, enforceable against Seller in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and by general principles of equity (regardless of whether enforcement is sought
in a proceeding at law or in equity (the “Bankruptcy Exception”)); (iv) at the
Closing, the Purchasers will acquire good and marketable title to the Purchased
Shares, free and clear of all claims, liens, charges, pledges, security
interests or other encumbrances or adverse claims (other than restrictions on
transfer under the federal securities laws); (v)  the execution and delivery of
this Agreement by the Seller and the consummation by Seller of the transactions
contemplated hereby do not require the consent, waiver, approval or
authorization of or any filing with any shareholder or any person or public
authority and will not violate, result in a breach of or the acceleration of any
obligation under or constitute a default under, any provision of any
organizational document of the Seller, any order, law, rule, regulation,
judgment, ordinance or decree to which Seller is subject or by which any of
Seller’s property is bound, or any agreement or instrument to which Seller is a
party or by which any of the Seller’s property is bound; (vii) all
representations and warranties made by Seller in the Underwriting Agreement are
true and correct and shall be treated, for the purposes of this Agreement, as
though made and given to the Purchasers as if they were underwriters and
treating the Purchased Shares as if covered thereby; (viii) prior to the
execution of this Agreement, the board of directors of the Seller approved the
Transaction and accordingly, the Transaction will not subject the Purchasers
and/or PSCM to the restrictions contained in Section 203 of the Delaware General
Corporation Law; (ix) the board of directors of the Seller has waived
effectively and validly the applicability of Section 203 of the Delaware General
Corporation Law to the Purchasers such that the Purchasers may increase their
collective position in our “voting stock” (as defined in Section 203 of the
Delaware General Corporation Law) up to 40% of the outstanding voting stock
without being subject to Section 203’s restrictions on business combinations;
(x) the board of directors of the Seller has pre-approved the Transaction and
all direct or indirect transactions related thereto between or among William A.
Ackman or the Purchasers and/or Pershing Square affiliates and the Company and
the Transaction and such other transactions are exempt from Section 16(b) of the
Securities Exchange Act of 1934 by virtue of Rule 16b-3 thereunder; (xi) the
copies of the emails between the Seller’s counsel and the New York Stock
Exchange provided to PSCM and its counsel accurately reflect the results of the
discussions between Seller’s counsel and the New York Stock Exchange regarding
the absence of a need for the Transaction to be approved by the Seller’s
shareholders; and (xii) no waiver or amendment or supplement or other change to
the Underwriting Agreement shall have occurred.

 

(b)           Representations and Warranties of the Purchasers. Each Purchaser
represents and warrants to, and agrees with, Seller that: (i) it is duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization; (ii) it has the requisite power and authority to
enter into, execute and deliver this Agreement and to perform its obligations
under this Agreement and has taken all necessary action required for the due
authorization, execution, delivery and performance by it of this Agreement;
(iii) this Agreement has been duly and validly executed and delivered by it and,
assuming due and valid execution and delivery by Seller, constitutes its valid
and binding obligation, enforceable against it in accordance with its terms,
except as such enforceability may be limited by the Bankruptcy Exception;
(iv) it is an “accredited investor” within the meaning of Rule 501(a) under the
U.S. Securities Act of 1933, as amended;(v) it is acquiring the Purchased Shares
for investment for its own account for investment purposes, and not with a view
to, or for sale in connection with, any distribution or other dispositions
(within the meaning of U.S. securities laws) thereof, has knowledge and
experience in financial and business matters such, that it is capable of
evaluating the merits and risks of purchasing the Purchased Shares and will
exercise independent judgment in evaluating the transaction contemplated by this
Agreement; and (vi) it will hold the Purchased Shares in a segregated account
for six months and will not sell, transfer or otherwise dispose of the Purchased
Shares except as permitted by federal securities laws.

 



 

 

 

5.             Miscellaneous.

 

(a)           Assignment. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement may be assigned or delegated by
either party hereto without the prior written consent of the other party, except
any Purchaser may assign its rights or delegate its obligations, in whole or in
part, to any entity controlled by PSCM and upon any such assignment or
delegation such entity shall be deemed a Purchaser hereunder and the assigning
or delegating Purchaser shall be released from its obligations hereunder to the
extent of such assignment or delegation.

 

(b)           Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the State of New York, without regard to any
applicable conflicts of law principles.

 

(c)           Interpretation; Headings. The parties hereto have participated
jointly in negotiating and drafting this Agreement. In the event that an
ambiguity or a question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties, and no presumption or burden
of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provision of this Agreement. The headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

 

(d)           Entire Agreement. This Agreement (including the Annex hereto)
constitutes the entire agreement of the parties and supersedes all prior and
contemporaneous agreements, arrangements or understandings, whether written or
oral, between the parties with respect to the subject matter of this Agreement.

 

(e)           Severability. Whenever possible, each provision or portion of any
provision of this Agreement shall be interpreted in such a manner as to be
effective and valid under applicable law, but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Agreement.

 

(f)            Expenses. Each party hereto shall bear its own expenses incurred
or to be incurred in connection with the negotiation and execution of this
Agreement and each other agreement, document and instrument contemplated by this
Agreement and the consummation of the transaction contemplated by this
Agreement.

 

(g)           Waivers and Amendments of this Agreement and the Underwriting
Agreement. This Agreement may be amended, modified, superseded, cancelled,
renewed or extended, and the terms and conditions of this Agreement may be
waived, only by a written instrument signed by the parties hereto or, in the
case of a waiver, by the party hereto waiving compliance.

 

(h)           Investigations. The respective agreements, representations,
warranties and other statements of the Seller and the Purchasers, as set forth
in this Agreement or made by or on behalf of them, respectively, pursuant to
this Agreement, shall remain in full force and effect, regardless of any
investigation (or any statement as to the results thereof) made by or on behalf
of the Purchasers or any controlling person of the Purchasers, or Seller, or any
officer or director or controlling person of Seller, and shall survive delivery
of and payment for the Purchased Shares.

 

(i)             Counterparts. This Agreement may be executed in any number of
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each of the parties
and delivered to the other party (including via email or other electronic
transmission), it being understood that each party need not sign the same
counterpart.

 

[Signature page follows]

 



 

 

 

IN WITNESS WHEREOF, this Agreement is executed as of the date first written
above.

 

  The Howard Hughes Corporation       By: /s/ David O'Reilly     Name:   David
O'Reilly     Title: Chief Financial Officer

 

  Pershing Square Capital Management, L.P.       On behalf of each of the
Purchasers       By: PS Management GP, its general partner       By:  /s/
William A. Ackman     Name:   William A. Ackman     Title: Managing Member

 



[Signature Page to Share Purchase Agreement]



 



 

 

 

ANNEX A

 

Underwriting agreement

 



 

 